         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD WILLIAMS,                                    No. 2:20-cv-0100 AC
12                         Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 2 of 9


 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                         2
            Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 3 of 9


 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2                 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 9   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
10   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11          III.      Complaint
12                 Plaintiff brings suit on grounds that his rights to be free from cruel and unusual
13   punishment and to equal protection are violated by contaminated drinking water at Mule Creek
14   State Prison. ECF No. 1. The complaint names fourteen defendants, including the current and
15   former governors of California; several high-ranking CDCR officials; the former warden of
16   MCSP; various correctional and local water quality control officials; the City of Ione and County
17   of Amador. Id. at 3-5.
18                 The complaint alleges in sum as follows. Plaintiff is forced to consume and bathe in water
19   that is contaminated with industrial and human waste. Id. at 6. At least 7 sewage and water pipes
20   on the grounds of MCSP’s Facility A yard are visibly leaking, and the standing water shows an
21   oily film and smells of raw sewage. Id. at 7-9. The pipes are known to be old and corroded. The
22   City of Ione took CDCR to court for violations of CEQA. Id. at 9. Plaintiff has suffered harm
23   and required medical treatment because of the water. Id. at 10-11. MCSP staff have been
24   advised not to drink the water, and signs warn visitors not to drink the water. Id. at 11. Inmates
25   have been advised to boil water before drinking it. Id. Prison officials warned staff but not
26   inmates of the danger, depriving inmates of equal protection. Id. at 12.
27   ////
28   ////
                                                              3
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 4 of 9


 1       IV.      Failure to State a Claim
 2             A. The Complaint Fails to Establish Plaintiff’s Standing
 3             “[F]ederal courts are required sua sponte to examine jurisdictional issues such as
 4   standing.” B.C. v. Plumas Unified School District, 192 F.3d 1260, 1264 (9th Cir. 1999). To have
 5   standing, a plaintiff must plead and prove that he has suffered sufficient injury to satisfy the “case
 6   or controversy” requirement of Article III of the United States Constitution. See Clapper v.
 7   Amnesty Int’l USA, 568 U.S. 398, 409 (2013). To demonstrate Article III standing, a plaintiff
 8   must allege: (1) injury-in-fact that is concrete and particularized, as well as actual or imminent;
 9   (2) that the injury is fairly traceable to the challenged action of the defendant; and (3) that the
10   injury is redressable by a favorable ruling. Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,
11   149 (2010) (citation omitted); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
12             Here, plaintiff alleges only in conclusory terms that he has been injured by the
13   contaminated water. See, ECF No. 1 at 6 (“I have suffered grievous injury…”), 10 (plaintiff
14   complained to his family about “pains” and “injuries”), 11 (“This water has harmed plaintiff
15   where medical had to provide medication.”). These conclusory allegations of injury are not
16   “concrete and particularized” and therefore do not confer standing. While plaintiff’s distress
17   about water quality problems is entirely understandable, it does not give him the right to sue. He
18   must specify the nature of his injuries and state facts sufficient to show that those injuries were
19   caused by water contamination.
20             B. Several Named Defendants Are Immune from Suit
21             To the extent that they are sued for damages in their official capacities, Governors
22   Newsom and Brown enjoy the state’s Eleventh Amendment immunity.1 See Ass’n des Eleveurs
23   de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir. 2013). The same is true of
24   the CDCR defendants. Moreover, it is paradigmatic that state officials sued in their official
25   capacities are not “persons” within the meaning of § 1983 except when sued for prospective
26
     1
27     Plaintiff expressly seeks money damages from these defendants. ECF No. 1 at 18. The only
     injunctive relief that plaintiff seeks is a governor’s pardon or commutation of his sentence, id. at
28   17, which is not available as a remedy in this case.
                                                          4
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 5 of 9


 1   injunctive relief. Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997). To
 2   the extent that all defendants are also named in their personal capacities, they can be liable only
 3   for their own specific actions as the court now explains.
 4          C. The Complaint Does Not Identify the Persons Who Caused the Alleged Violations
 5          Section 1983 establishes liability for those persons who cause deprivations of a plaintiff’s
 6   rights. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). A complaint must specify how
 7   each defendant caused the alleged violations. See Ortez v. Washington County, State of Oregon,
 8   88 F.3d 804, 809 (9th Cir. 1996); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
 9   No official is liable due solely to his position or rank; there is no respondeat superior liability
10   under § 1983. Iqbal, 556 U.S. at 676. Supervisors may be liable for their own supervisory acts or
11   omissions, but not for the acts of those over whom they have authority. Starr v. Baca, 652 F.3d
12   1202, 1205-06 (9th Cir. 2011).
13          Here, the complaint fails to specify the actions of individually named defendants that
14   caused the conditions of which plaintiff complains. There are no factual allegations at all
15   regarding most of the defendants. The allegations against former MCSP Warden Lizarraga are
16   primarily generalized assertions that he was aware of the problem and did not fix it. Without
17   details, it is impossible for the court to determined whether plaintiff has stated a claim against
18   him.
19          D. Plaintiff Has Not Alleged Facts Stating an Eighth Amendment Claim
20          Conditions of confinement violate the Eighth Amendment when two requirements are
21   met. Farmer v. Brennan, 511 U.S. 825, 834 (1994). First, the deprivation alleged must be,
22   objectively, sufficiently serious; a prison official’s act or omission must result in the denial of the
23   minimal civilized measure of life’s necessities. Id. Second, the prison official must subjectively
24   have a sufficiently culpable state of mind, one of deliberate indifference to inmate health or
25   safety. Id. An official is not liable under the Eighth Amendment unless he knows of and
26   “disregards an excessive risk to inmate health or safety; the official must both be aware of facts
27   from which the inference could be drawn that a substantial risk of serious harm exists, and he
28   must also draw the inference.” Id. at 837. Then he must fail to take reasonable measures to abate
                                                         5
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 6 of 9


 1   the substantial risk of serious harm. Id. at 847. Mere negligent failure to protect an inmate from
 2   harm is not actionable under § 1983. Id. at 835-36.
 3          Here plaintiff not provided facts sufficient to establish either element of an Eighth
 4   Amendment claim. The specific allegations of visible water contamination and the smell of
 5   sewage all involve broken pipes in the prison yard, not water coming into plaintiff’s cell. Broken
 6   sewage pipes are a clear sanitation problem, but they do not indicate that the water provided to
 7   plaintiff for drinking and bathing is contaminated. There are no facts demonstrating the unsafety
 8   of the water that is made available for drinking and bathing. The allegation that local government
 9   has taken action against the prison under CEQA indicates that there may be an environmental
10   problem at MCSP, but not that plaintiff is required to drink and bathe in contaminated water. The
11   alleged advisements to staff and visitors not to drink the tap water is also insufficient without
12   more to establish a serious risk to plaintiff. The complaint does not state that inmates are denied
13   bottled drinking water, and even if the running water in cells is not good to drink, that does not
14   necessarily mean that it is unsafe to bathe in.
15          The complaint also lacks facts showing a deliberately indifferent state of mind as to any
16   defendant. As noted previously, there are no specific allegations regarding most of the
17   defendants. As to former Warden Lizarraga, his knowledge of a CEQA issue or broken sewage
18   pipes in the yard does not support an inference that he was aware the water available to inmates
19   posed an excessive risk to health and safety. The complaint does not allege that Lizarraga failed
20   to take reasonable abatement measures such as providing bottled water.
21          For all these reasons, the complaint fails to state an Eighth Amendment claim. More facts
22   are needed.
23          E. Plaintiff Has Not Alleged Facts Stating an Equal Protection Claim
24          The Equal Protection Clause broadly requires the government to treat similarly situated
25   people equally. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013).
26   To state a claim, a plaintiff must typically allege that defendants acted with an intent or purpose
27   to discriminate against him based upon membership in a protected class, such as a particular race
28
                                                        6
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 7 of 9


 1   or religion. See Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013).2 Inmates are not a
 2   protected class for equal protection purposes, nor are they similarly situated to prison staff and
 3   employees. Accordingly, this claim fails as a matter of law.
 4            Because prison officials have an independent Eighth Amendment obligation to ensure safe
 5   and sanitary conditions for inmates, the theory of disparate treatment for inmates as compared to
 6   staff adds nothing to plaintiff’s potential recovery in any event. In other words, this claim
 7   appears to be superfluous.
 8       V.      Leave to Amend
 9            Plaintiff will be provided the opportunity to amend the complaint. If he chooses to file a
10   first amended complaint, plaintiff must demonstrate how the conditions about which he
11   complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode, 423 U.S. 362,
12   370-71 (1976). Also, the complaint must allege in specific terms how each named defendant is
13   involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be
14   no liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a
15   defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th
16   Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official participation in civil
17   rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)
18   (citations omitted).
19            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
20   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
21   complete in itself without reference to any prior pleading. This is because, as a general rule, an
22   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
23   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
24   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
25   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
26
     2
27     Where the governmental classification does not involve a suspect or protected class, the
     classification satisfies equal protection if it has a rational relationship to a legitimate
28   governmental purpose. See Nurre v. Whitehead, 580 F.3d 1087, 1098 (9th Cir. 2009).
                                                           7
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 8 of 9


 1   complaint, the original complaint no longer serves any function in the case. Therefore, in an
 2   amended complaint, as in an original complaint, each claim and the involvement of each
 3   defendant must be sufficiently alleged.
 4      VI.      Plain Language Summary of this Order for a Pro Se Litigant
 5            Your request to proceed in forma pauperis is granted and you are not required to pay the
 6   entire filing fee immediately.
 7            You are being given leave to amend because the facts you have alleged in the complaint
 8   are not enough to state a claim for relief. In order to bring a lawsuit about water quality at Mule
 9   Creek, you must first provide specific facts showing that you were harmed by contaminated
10   water. It is not enough to say, “I was injured.” You must describe the nature of your injuries and
11   show they were caused by the water. Then to show a violation of the Eighth Amendment, you
12   must provide specific facts showing (1) that the water provided for drinking and bathing posed an
13   excessive risk to inmate health and safety, and (2) that particular defendants knew of that
14   excessive risk and deliberately failed to take action to protect inmate health and safety. You
15   should only name as defendants the individuals who acted with deliberate indifference and thus
16   caused your injuries, and you must state concrete facts showing deliberate indifference as to each
17   person you name.
18            If you choose to amend your complaint, the first amended complaint must include all of
19   the claims you want to make because the court will not look at the claims or information in the
20   original complaint. Any claims not in the first amended complaint will not be considered.
21                                               CONCLUSION
22            In accordance with the above, IT IS HEREBY ORDERED that:
23            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
24            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
25   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
26   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
27   Director of the California Department of Corrections and Rehabilitation filed concurrently
28   herewith.
                                                          8
         Case 2:20-cv-00100-AC Document 7 Filed 06/09/21 Page 9 of 9


 1           3. Plaintiff’s complaint fails to state a claim upon which relief may be granted, see 28
 2   U.S.C. § 1915A, and will not be served.
 3           4. Within thirty days from the date of service of this order, plaintiff may file an amended
 4   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 5   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
 6   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
 7   original and two copies of the amended complaint. Failure to file an amended complaint in
 8   accordance with this order will result in dismissal of this action.
 9           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
10   form used in this district.
11   DATED: June 9, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
